IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,264-03


                      EX PARTE ANTWAIN JAMAR TUTSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 066888-02-E-WR IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to thirteen years’ imprisonment.

        Applicant contends that he was denied timely notice that the trial court entered a judgment

nunc pro tunc on March 11, 2015. He wants this Court to grant him an out-of-time appeal. We

remanded this application to the trial court for findings of fact and conclusions of law.

        The trial court has determined that Applicant was denied timely notice of the nunc pro tunc

judgment and the opportunity to appeal it. We find that Applicant is entitled to the opportunity to
                                                                                                     2

file an out-of-time appeal of the judgment nunc pro tunc entered on March 11, 2015, in cause

number 66,888-E in the 108th District Court of Potter County. His appeal is limited only to the entry

of the judgment nunc pro tunc. Applicant is ordered returned to that time at which he may give a

written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal of

the entry of the judgment nunc pro tunc. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent him on

appeal. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 19, 2018
Do not publish